DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
Claims 2, 6, 10 and 13 are pending as amended on 7/25/2022.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claim 2 is objected to because of the following informalities:  In line 2, “a least” should be “at least,” and in line 6, the type of temperature scale is not specified (should be ˚C).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Preparation of Nylon 4 microspheres via heterogeneous polymerization of 2-pyrrolidone in a paraffin oil continuous phase, Journal of Industrial and Engineering Chemistry 28 (2015) 236–240) in view of Kim et al (KR20130113116; citing machine translation provided by Applicant on 3/15/2021, referred to herein as “KR ‘116”) and Arai et al (US 2016/0272776).
As to claims 2 and 6, Kim discloses a method for producing nylon-4 microspheres (corresponding to the presently recited polyamide-4 particle) comprising polymerizing 2-pyrrolidone in paraffin oil (an aliphatic hydrocarbon corresponding to the presently recited aprotic solvent incompatible with 2-pyrrolidone) in the presence of catalyst and initiator. See abstract and “Materials” section on p 236. 
Kim discloses a typical synthesis (see p 237, top of right column), comprising forming a composition comprising 2-pyrrolidone monomer (abbreviated “C4” by Kim), 2-pyrrolidone potassium salt catalyst (formed by reaction of t-BuOK with 2-pyrrolidone), and paraffin oil (solvent/dispersion medium). 
Kim discloses heating the composition to 50 C (which falls within the presently recited range of 30-60 C), adding initiator (benzoyl chloride, “BzC”) to the composition, and allowing polymerization to occur. 
Kim’s nylon-4 particles obtained in paraffin oil were spherical (p 238 upper left), and particle size and size distribution were influenced by experimental variables including stirring speed, surfactant concentration, volume fraction of paraffin oil, and catalyst concentration (p 240, conclusion). Kim discloses average diameters ranging from 9.6 to 110.9 microns (abstract), which substantially overlaps the presently recited range of 1 to 80 microns. Kim exemplifies average diameters of 93.1, 69.6 (Table 2), 68.0 (Table 4), 44.6 and 32.8 (table 3), which fall within the presently claimed range of 1-80 microns. (Given that the particles formed via the process of Kim are substantially spherical, there is reasonable basis to conclude that the disclosed average particle diameter substantially corresponds to a volume average particle diameter, as presently recited.)
There are two differences between the process for producing polyamide-4 particles disclosed by Kim and the presently claimed process: (1) Kim discloses utilizing a 2-pyrrolidone alkali salt catalyst which differs from the presently recited 2-pyrrolidone alkali salt catalyst and (2) Kim discloses utilizing a lactam anionic polymerization initiator which differs from the presently recited lactam anionic polymerization initiator. 
Regarding difference (1) (the 2-pyrrolidone alkali salt catalyst):
Kim teaches that in the anionic polymerization of lactam (i.e., 2-pyrrolidone), the base functions as a catalyst producing activated monomer, i.e., lactam anion. Kim discloses utilizing potassium tert-butoxide as a catalyst, and teaches removal of generated t-butanol by vacuum after formation of the activated lactam anion (p 238, first full paragraph). In the process disclosed by Kim utilizing potassium tert-butoxide as a catalyst, the lactam anion formed and present during the polymerization is 2-pyrrolidone potassium salt. Kim fails to teach alternative alkali tert-butoxide catalysts, and therefore, fails to teach polymerizing in the presence of lithium and sodium salts of 2-pyrrolidone. 
 KR ‘116 (a patent in which authors of the Kim NPL reference are named as inventors) discloses a method for synthesizing polyamide resin to a particle shape by polymerizing 2-pyrrolidone (abstract). Like Kim, KR’116 discloses an example wherein 2-pyrrolidone is reacted with potassium tert-butoxide to form a 2-pyrrolidone potassium salt (see lines 175-195 of translation and the reaction below, copied from original):

    PNG
    media_image1.png
    133
    671
    media_image1.png
    Greyscale

Potassium tert-butoxide is disclosed as a preferred example of a compound according to Formula 1 (X is an alkali metal atom):

    PNG
    media_image2.png
    178
    284
    media_image2.png
    Greyscale
which reacts with 2-pyrrolidone to generate an activated 2-pyrrolidone monomer salt (translation, lines 175-782). Along with potassium tert-butoxide, KR ‘116 names two other preferred compounds according to formula 1: sodium tert-butoxide and lithium tert-butoxide (translation, lines 183-184). 
As evidenced by KR’116, sodium and lithium tert-butoxides were known in the art, along with potassium tert-butoxide, as reactants for generating an activated 2-pyrrolidone monomer salt in the polymerization of 2-pyrrolidone to produce polyamide-4 particles. Considering the disclosure in KR’116, the substitution of potassium tert-butoxide for lithium or sodium tert-butoxide in a process for polymerization of 2-pyrrolidone via an activated 2-pyrrolidone monomer salt would have been within the level of ordinary skill in the art, and, would have predictably resulted in polymerization of 2-pyrrolidone to provide polyamide-4 particles. Furthermore, one having ordinary skill in the art could have combined the known alkali tert-butoxide catalysts with the expectation that, in combination, the catalysts would generate a combination of 2-pyrrolidone alkali salts (i.e., lithium and sodium), which would activate the 2-pyrrolidone polymerization. It would have been obvious to the person having ordinary skill in the art, therefore, to have synthesized nylon-4 microspheres, as disclosed by Kim, by utilizing any preferred compound(s) according to Formula I of KR ‘116 as the catalyst for producing the activated monomer (i.e., the 2-pyrrolidone alkali metal salt), including lithium and sodium tert-butoxides, thereby arriving at a method for producing a polyamide-4 particle comprising adding initiator to a composition comprising 2-pyrrolidone, 2-pyrrolidone lithium salt and 2-pyrrolidone sodium salt. 
(Case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). Case law has further established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationales (A) and (B).)
Regarding difference (2): the polymerization initiator:
Kim discloses utilizing benzoyl chloride as the polymerization initiator (p 236, “Materials”). Kim fails to name any alternative suitable polymerization initiators, and therefore fails to teach an initiator as recited in claim 2.
Like Kim, Arai discloses a particulate polyamide-4, prepared using 2-pyrrolidone as the monomer [0083, 0089] and using a basic anionic polymerization catalyst, including alkali metal salts (such as sodium, potassium and lithium) [0089-90]. Arai teaches alkali metal salts of 2-pyrrolidone [0091] as preferred, prepared in substantially the same manner as disclosed in Kim (reacting alkali metal alkoxide (such as t-butoxide) with excess 2-pyrrolidone [0094]). Arai teaches that it is preferable to perform the polymerization in the presence of an activating agent because the reaction can be performed at a high reaction rate [0096], and names several examples of types of activating agents, including halogenated carboxylic acids (with benzoyl chloride named as an example thereof [0099]), carboxylic acid anhydrides and carboxylic acid esters [0098]. 
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). Considering Arai, benzoyl chloride, carboxylic anhydrides and carboxylic acid esters were all known in the art as activating agents which allow high reaction rates when polymerizing 2-pyrrolidone using an alkali metal salt of 2-pyrrolidone as catalyst. Therefore, one of ordinary skill in the art could have substituted a benzoyl chloride activating agent for another type of activating agent named by Arai (carboxylic anhydride or ester) when polymerizing 2-pyrrolidone, and the results of the substitution would have been predictable (the anhydride or ester would function as activator to enable a high polymerization reaction rate). It would have been obvious to the person having ordinary skill in the art, therefore, to have produced polyamide-4 particles by adding a polymerization initiator to a composition of paraffin, 2-pyrrolidone, and sodium and lithium salts of 2-pyrrolidone, as suggested by modified Kim, by substituting Kim’s benzoyl chloride initiator for another known activating agent for 2-pyrrolidone polymerization, including carboxylic anhydride or ester (as taught by Arai), thereby arriving at the presently claimed subject matter.

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Preparation of Nylon 4 microspheres via heterogeneous polymerization of 2-pyrrolidone in a paraffin oil continuous phase, Journal of Industrial and Engineering Chemistry 28 (2015) 236–240) in view of Kim et al (KR20130113116; citing machine translation provided by Applicant on 3/15/2021, referred to herein as “KR ‘116”) and Arai et al (US 2016/0272776) and further in view of Alrac Corporation (GB 1267446).
The rejection of claims 2 and 6 over Kim in view of KR ‘116 and Arai is incorporated here by reference. 
Modified Kim fails to specifically teach that the molecular weight distribution of the polyamide-4 particle is 1.0 to 5.0. 
Alrac discloses that polymers of 2-pyrrolidone having a dispersity ratio of not more than 5 are capable of melt spinning into fibers of the finest quality (p 2, lines 20-23). Considering Alrac, when preparing polyamide-4, the person having ordinary skill in the art would have been motivated to provide a product having a molecular weight distribution below 5 in order to improve suitability for melt spinning and fiber formation. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared modified Kim’s polyamide-4 particles having any molecular weight distribution below 5, as taught by Alrac, including a molecular weight distribution within the presently claimed range of 1.0 to 5.0, in order to ensure suitability for fiber formation.

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered.
The previously set forth rejections have been overcome.
Regarding the rejection over Bacskai and Yamane, Applicant has amended claim 2 to require a particular volume average particle size “produced by the polymerization.” In light of the instant specification, the presently recited process has been interpreted as excluding a process (such as the process disclosed in secondary reference Yamane) wherein dissolution and precipitation steps are required after completing polymerization in order to achieve the recited volume average particle size. Therefore, Bacskai and Yamane do not suggest a process according to the amended claims. 
Regarding the previous rejection over modified Kim, Applicant has amended the claim to require “adding a polymerization initiator to a composition,” wherein the polymerization initiator is one of six named alternatives. Kim teaches adding benzoyl chloride as an initiator, which is not one of the six recited initiators. Kim’s disclosed addition of benzoyl chloride results in formation of a recited initiator (acylated lactam) in situ. However, the forming of a recited initiator in situ is not considered encompassed by the recited step of “adding a polymerization initiator.” Therefore, the previously set forth rejections over modified Kim have been overcome by Applicant’s amendment. 
However, new rejections have been set forth, and therefore, the claims are not in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766